Citation Nr: 1330944	
Decision Date: 09/26/13    Archive Date: 09/30/13

DOCKET NO.  09-19 145	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating greater than 10 percent prior to May 1, 2012, for arthritis of the right knee.

2.  Entitlement to an increased rating greater than 20 percent prior to May 1, 2012 for right knee patellofemoral pain syndrome.

3. Entitlement to an increased rating greater than 30 percent from July 1, 2013, for right total knee replacement associated with osteoarthritis of the right knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from October 1987 to July 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Initially, the Board notes that a September 2012 rating decision awarded the Veteran a temporary 100 percent disability rating for total right knee replacement under 38 C.F.R. § 4.71a, Diagnostic Code 5055 for one-year following implantation of prosthesis, effective from May 1, 2012 through May 31, 2013.  A subsequent February 2013 rating decision found clear and unmistakable error in the effective date assigned in the September 2012 rating decision and extended the Veteran's 100 percent rating to July 1, 2013.  Thus, the Board considers that, for the rating period from May 1, 2012 to July 1, 2013, the Veteran received a full grant of the benefits sought.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, there is no justiciable issue for the Board to decide for that period of time.

In addition, the Board notes the April 2009 statement of the case (SOC) also included the issues of entitlement to increased ratings for two disabilities of the left knee - patellofemoral pain syndrome with osteochondritis dissecans and osteoarthritis.  The Veteran properly appealed these issues in his June 2009 substantive appeal.  In subsequent rating decisions these disabilities were combined into one 30 percent rating for the left knee following a total knee replacement and a 100 percent rating for the period from December 1, 2009 to January 1, 2011.  Prior to certification of the left knee issues to the Board, in a June 2011 written statement the Veteran indicated that he wished to withdraw his appeal with respect to the left knee claims.  As such, these issues are not on appeal before the Board.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from October 1987 to July 1989.

2.  On September 24, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.




		
A. C. MACKENZIE
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


